The Supreme Court properly denied that branch of the motion of the defendant Purcell Conway (hereinafter the appellant) which was, in effect, to vacate a judgment of foreclosure and sale entered January 18, 2008, upon his default in answering or appearing. A defendant seeking to vacate a default in appearing or answering must demonstrate a reasonable excuse for the default and a potentially meritorious defense to the action (see CPLR 5015 [a] [1]; US Bank N.A. v Stewart, 97 AD3d 740 [2012]; Fremont Inv. & Loan v Bertram, 90 AD3d 988, 988 [2011]; Citimortgage, Inc. v Brown, 83 AD3d 644, 645 [2011]). Here, the appellant failed to set forth a reasonable excuse for his default in appearing or answering the complaint (see Fremont Inv. & Loan v Bertram, 90 AD3d at 988). Since the appellant failed to demonstrate a reasonable excuse for his default, we need not consider whether he proffered a potentially *756meritorious defense to the action (see U.S. Bank N.A. v Stewart, 97 AD3d 740 [2012]; Fremont Inv. & Loan v Bertram, 90 AD3d at 988).
The appellant’s remaining contentions need not be reached in light of the foregoing determination. Eng, EJ., Rivera, Hall and Sgroi, JJ., concur.